689 S.E.2d 310 (2010)
In the Matter of Lea Lange LONDON.
No. S10Y0528.
Supreme Court of Georgia.
February 1, 2010.
State Bar of Georgia: Bar Admissions.
Lea London, for appellee.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Asst. General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
In this disciplinary matter Lea Lange London has submitted a "Petition for Voluntary Suspension of License Pending Termination of Appeal and Habeas" in which she requests that this Court suspend her license pending not only the outcome of an appeal of her felony criminal convictions (which were entered pursuant to London's guilty plea), see Bar Rule 4-106(f)(1), but also the resolution of any writ of habeas corpus that she may file in relation to those convictions. The State Bar has no objection to the acceptance of London's petition and the special master recommended accepting it.
Although Bar Rule 4-106(f)(1) contemplates the suspension of an attorney's license pending the termination of her appeals from her criminal conviction, this Court has held that "the term `termination of appeal' as stated in Bar Rule 4-106(f)(1) includes only first level appeals through the United States Supreme Court and does not apply to habeas corpus and similar collateral procedures that are neither continuation of appeals nor second appeals." In the Matter of Frantz, 271 Ga. 529, 529, 520 S.E.2d 686 (1999); see also In the Matter of Nave, 254 Ga. 107(2), 326 S.E.2d 769 (1985); In the Matter of Stoner, 252 Ga. 397, 314 S.E.2d 214 (1984). Although this Court has the authority to accept London's petition for voluntary discipline, see Bar Rule 4-106(e) (Supreme Court empowered to order whatever discipline it deems appropriate for attorney convicted of felony or misdemeanor involving moral turpitude), under the facts of this case we decline to do *311 so. Accordingly, London's "Petition for Voluntary Suspension of License Pending Termination of Appeal and Habeas" is hereby rejected and this case is remanded to the State Bar for further proceedings.
Petition for voluntary discipline rejected and case remanded.
All the Justices concur.